Citation Nr: 1116924	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-28 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran testified at a travel Board hearing held before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is on file.

The file contains a March 25, 2009, letter from VA to the Veteran referencing a claim for non-service-connected pension, and indicating that the claim is being worked on.  Accordingly, it is clear that a claim for non-service-connected pension has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The issue on appeal in this case involved a service connection claim for a right shoulder disorder.  The claim on appeal was filed in September 2008.  On his application, the Veteran indicated that he injured his right shoulder during service when a 50 caliber machine gun was dropped on him by another serviceman.  He indicated that he re-injured his shoulder in 1987 when he fell on an oil rig.  He further reported that he injured the shoulder again in 2004 when he was running a drill press for a manufacturing company.

As an initial matter, the Board notes that the record reflects that the Veteran had two consecutive periods of active service, the first extending from June 1962 to March 1964: and the second extending from March 1964 to June 1968.  Service treatment records for the first period of service are on file and reflect that the Veteran was treated for a right shoulder dislocation in July 1963 and August 1963.  In October 2008, records from the Darnall Army Hospital dated between June 1962 and March 1964, relating to the Veteran's reported hospitalization for a right shoulder injury were sought.  Later in October 2008, a response was received indicating that no such records were available from that facility.

However, the file does not contain the Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) relating to the Veteran's second period of service from March 1964 to June 1968; nor the service treatment records relating to that period of service.  As these records are clearly pertinent to the claim, inasmuch as they may reveal evidence of further complaints or treatment relating to the right shoulder, they must be sought.  In addition, the Veteran's DD Form 214 should be added to the record in order to ascertain whether any presumptions, such as combat status, may be applicable to the claim.  

In December 2008, a VA examination of the joints was conducted.  A history of the Veteran's reported right shoulder injuries in 1963, 1987, and 2004 was recorded.  X-ray films revealed evidence of degenerative changes of the acromioclavicular joints bilaterally, right greater than left, with changes suggestive of chronic rotator cuff injuries bilaterally.  The examiner opined that due to the length of time from the initial injury in 1963 to subsequent treatment, it was less likely than not the currently manifested right shoulder disability was caused by or the result of the dislocation in service.  

As previously noted, some of the service treatment records in this case are missing and accordingly, should they be obtained, an addendum to the December 2008 would be required (and will be requested herein) in order to address all of the pertinent in-service evidence.  In this regard, assistance by VA includes obtaining a medical opinion when such an opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC is requested to contact the appropriate sources in order to obtain the Veteran's DD Form 214 and service treatment records associated with his second period of service, extending from March 1964 to June 1968.  All efforts taken in this regard should be annotated for the file and all documents and evidence received should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2)(3).

Should the service treatment records and/or DD Form 214 be unavailable, this fact must be documented in the file and the Veteran provided notice of this fact pursuant to 38 C.F.R. § 3.159(e).

2. In the event that additional service treatment records pertinent to the Veteran's period of service from March 1964 to June 1968 are obtained, the RO/AMC is requested to forward the claims file to the examiner who conducted the December 2008 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  Following a review of the record, the examiner must state based upon review of the additional service treatment records whether it is at least as likely as not that the Veteran's claimed right shoulder disorder was incurred in or is etiologically related to active service.  In doing so, the examiner should also acknowledge and discuss the Veteran's report of continuity of symptomatology in and since service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.

A further VA medical examination is not necessary in order to provide the requested opinion unless the December 2008 VA examiner, or another qualified examiner, deems another examination necessary to render the opinion requested.
   
3. The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



